UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53620 NEULION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0469479 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Old Country Road, Plainview, New York (Address of principal executive offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of November 5, 2013, there were 168,996,694 shares of the registrant’s Common Stock, $0.01 par value, outstanding. NEULION, INC. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 2 Condensed Consolidated Statement of Equity for the Nine Months Ended September 30, 2013 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5-12 Item 2. Management’s Discussion and Analysis of Financial 13-27 Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 SIGNATURES 30 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements NEULION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in U.S. dollars, unless otherwise noted) September 30, December 31, (unaudited) $ $ ASSETS Current Cash and cash equivalents Accounts receivable, net of allowance for doubtful accounts of $118,358 and $85,882 Other receivables Inventory Prepaid expenses and deposits Due from related parties Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets LIABILITIES AND EQUITY Current Accounts payable Accrued liabilities Due to related parties — Deferred revenue Convertible note, net of discount — Total current liabilities Long-term deferred revenue Other long-term liabilities Deferred tax liability Total liabilities Redeemable preferred stock, net (par value: $0.01; authorized: 50,000,000; issued and outstanding: 28,089,083) Class 3 Preference Shares (par value: $0.01; authorized, issued and outstanding: Class 4 Preference Shares (par value: $0.01; authorized, issued and outstanding: Total redeemable preferred stock Stockholders' deficit Common stock (par value: $0.01; authorized: 300,000,000; issued and outstanding: 168,321,684 and 164,207,147, respectively) Additional paid-in capital Promissory notes receivable ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit See accompanying notes 1 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) (Expressed in U.S. dollars, unless otherwise noted) Three months Nine months ended ended September 30, September 30, $ Revenue Services revenue Equipment revenue Costs and expenses Cost of services revenue, exclusive of depreciation and amortization shown separately below Cost of equipment revenue Selling, general and administrative, including stock-based compensation Research and development Depreciation and amortization Operating loss ) Other income (expense) Loss on foreign exchange ) Interest, net ) Amortization of discount on convertible note — — ) — ) Net and comprehensive loss before income taxes ) Income taxes ) Net and comprehensive loss ) Net loss per weighted average number of shares outstanding - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and diluted See accompanying notes 2 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENT OF EQUITY (unaudited) (Expressed in U.S. dollars, unless otherwise noted) Additional Promissory Accumulated Total Common stock paid-in capital Notes deficit deficit # $ Balance, December 31, 2012 ) ) ) Accretion of issuance costs on Class 4 Preference Shares — — ) — — ) Conversion of convertible note — — Exercise of broker warrants 80 — — Exercise of subscriber warrants ) — — — Stock-based compensation: Issuance of common stock under Directors’ Compensation Plan — — Issuance of unrestricted stock under 2012 Omnibus Securities and Incentive Plan — — Stock options, warrants and other compensation — Net loss — ) ) Balance, September 30, 2013 ) ) ) See accompanying notes 3 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (Expressed in U.S. dollars, unless otherwise noted) Three months Nine months ended ended September 30, September 30, $ OPERATING ACTIVITIES Net loss ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization Amortization of discount on convertible note — — — Stock-based compensation Income taxes Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) Prepaid expenses, deposits and other assets ) ) ) Other receivables ) ) Due from related parties ) Accounts payable Accrued liabilities ) Deferred revenue Long-term liabilities ) Due to related parties ) ) Cash provided by operating activities INVESTING ACTIVITIES Purchase of property, plant and equipment ) Cash used in investing activities ) FINANCING ACTIVITIES Exercise of broker warrants — — Convertible note — — Private placement, net — — Cash provided by financing activities Net increase in cash and cash equivalents, during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period See accompanying notes 4 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) 1. Nature of Operations NeuLion, Inc. (“NeuLion” or the “Company”) is a technology service provider that specializes in the distribution and monetization of live and on-demand digital video content to Internet-enabled devices.Through the Company’s cloud-based end-to-end solution, the Company builds and manages interactive digital networks that enable the Company’s customers to provide a destination for their subscribers to view and interact with their content.The Company was incorporated on January 14, 2000 under the Canada Business Corporations Act and was domesticated under Delaware law on November 30, 2010.The Company’s common stock is listed on the Toronto Stock Exchange (“TSX”) under the symbol NLN. The Company’s core business and business model have evolved from NeuLion being a provider of professional information technology services and international programming to being a provider of customized, end-to-end, interactive video services for a wide range of professional and collegiate sports properties, cable networks and operators, content owners and distributors, and telecommunication companies.With a fundamental shift in the way media is now being consumed, technological advancements are affecting how, when and where consumers connect to content. NeuLion’s technology empowers its customers to capitalize on the growing consumer demand for viewing video content on multiple types of Internet-enabled devices by enabling delivery to a range of equipment, including personal computers, laptops, mobile devices, gaming consoles, tablets, Internet-enabled TVs, third-party set top boxes (“STBs”), standard TV sets that have Internet-connected devices and other similar consumer accessories.The Company’s platform offers an end-to-end service, which includes content management, subscriber management, digital rights management, billing services, app creation, content delivery and advertising solutions. 2. Basis of Presentation and Significant Accounting Policies The Company’s accounting policies are consistent with those presented in its annual consolidated financial statements as at December 31, 2012.These interim unaudited condensed consolidated financial statements do not include all footnote disclosures required by U.S. generally accepted accounting principles (“GAAP”) for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements, including the notes thereto, for the year ended December 31, 2012 as they appear in the Company’s Annual Report on Form 10-K. These financial statements were prepared in conformity with U.S. GAAP, which requires management to make certain estimates that affect the reported amounts in the interim unaudited condensed consolidated financial statements, and the disclosures made in the accompanying notes. Despite the Company’s intention to establish accurate estimates and use reasonable assumptions, actual results may differ from these estimates.All significant intercompany transactions and accounts have been eliminated on consolidation. In the opinion of management, these interim unaudited condensed consolidated financial statements contain all of the adjustments of a normal and recurring nature necessary to present fairly the Company’s financial position as at September 30, 2013 and December 31, 2012 and the results of operations and cash flows for the three and nine months ended September 30, 2013 and 2012.The results of operations for the three and nine months ended September 30, 2013 are not necessarily indicative of the results to be expected for the entire year. Advertising Advertising costs are expensed as incurred and totaled $62,429 and $229,062 for the three and nine months ended September 30, 2013, respectively (three and nine months ended September 30, 2012 - $86,461 and $300,635, respectively), and are included in selling, general and administrative expenses on the condensed consolidated statements of operations and comprehensive loss. 5 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) 3. Inventory Inventory consists of the following: September 30, December 31, $ $ Raw materials Finished goods 4. Economic Dependence and Concentration of Credit Risk For the three months ended September 30, 2013, two customers accounted for 27% of revenue: 17% and 10%, respectively.For the nine months ended September 30, 2013, one customer accounted for 21% of revenue.For the three and nine months ended September 30, 2012, one customer accounted for 16% and 14% of revenue, respectively. As at September 30, 2013, one customer accounted for 12% of accounts receivable.As at December 31, 2012, two customers accounted for 37% of accounts receivable:24% and 13%, respectively. As of September 30, 2013, three customers accounted for 80% of accounts payable: 41%, 24% and 15%, respectively.As at December 31, 2012, two customers accounted for 53% of accounts payable:36% and 17%, respectively. As of September 30, 2013, approximately 89% of the Company’s cash and cash equivalents were held in accounts with U.S. banks that received a BBB+ rating from Standard and Poor’s and an A3 rating from Moody’s. The Company believes that these U.S. financial institutions are secure notwithstanding the current global economy and that we will be able to access the remaining balance of bank deposits. The Company’s investment policy is to invest in low-risk short-term investments which are primarily term deposits. The Company has not had a history of any defaults on these term deposits, nor does the Company expect any in the future given the short term maturity of these investments. 5. Related Party Transactions The Company has entered into certain transactions and agreements in the normal course of operations with related parties.Significant related party transactions are as follows: KyLin TV, Inc. (“KyLin TV”) KyLin TV is an IPTV company that is controlled by the Chairman of the Board of Directors of the Company.On June 1, 2008, the Company entered into an agreement with KyLin TV to build and deliver the setup and back office operations for KyLin TV’s IPTV service.Effective April 1, 2012, the Company amended its agreement with KyLin TV, such that, in addition to the services previously provided, KyLin TV was appointed the exclusive distributor of the Company’s business to consumer (“B2C”) IPTV interests.As exclusive distributor, KyLin TV obtains, advertises and markets all of the Company’s B2C content, in accordance with the terms of the amendment. Accordingly, KyLin TV records the gross revenues from the Company’s B2C content as well as the associated license fees, and the Company records revenues in accordance with the revised fee schedule in the amendment.The Company also provides and charges KyLin TV for administrative and general corporate support.For each of the periods presented, the amounts charged for these services provided by the Company for the three and nine months ended September 30, 2013 were $49,900 and $223,523, respectively (three and nine months ended September 30, 2012 - $80,702 and $235,598, respectively), and are recorded as a recovery in selling, general and administrative expense on the condensed consolidated statements of operations and comprehensive loss. 6 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) New York Islanders Hockey Club, L.P. (“New York Islanders”) The Company provides IT-related professional services and administrative services to the New York Islanders, a professional hockey club that is owned by the Chairman of the Board of Directors of the Company. Renaissance Property Associates, LLC (“Renaissance”) The Company provides IT-related professional services to Renaissance, a real estate management company owned by the Chairman of the Board of Directors of the Company.In June 2009, the Company signed a sublease agreement with Renaissance for office space in Plainview, New York.Rent expense paid by the Company to Renaissance of $107,586 and $322,758, inclusive of taxes and utilities, is included in selling, general and administrative expense on the condensed consolidated statements of operations and comprehensive loss for the three and nine months ended September 30, 2013, respectively (three and nine months ended September 30, 2012 - $105,124 and $315,372). Smile Train, Inc. (“Smile Train”) The Company provides IT-related professional services to Smile Train, a public charity whose founder and significant benefactor is the Chairman of the Board of Directors of the Company. The Company recognized revenue from related parties as follows: Three months Nine months ended ended September 30, September 30, $ New York Islanders Renaissance Smile Train KyLinTV 7 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) As at September 30, 2013 and December 31, 2012, the amounts due from (to) related parties are as follows: September 30, December 31, $ $ New York Islanders ) Renaissance KyLin TV 6. Loss Per Share Basic loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock outstanding for the period.Diluted loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock outstanding for the period, and excludes the effect of potential shares of common stock, as their inclusion would be anti-dilutive due to the losses recorded by the Company. The following table summarizes the potential shares of common stock that were outstanding as at September 30, 2013 and December 31, 2012 but not included in the computation of diluted loss per share as their effect would have been anti-dilutive. September 30, December 31, # # Class 3 Preference Shares Class 4 Preference Shares Stock options – 2012 Omnibus Securities and Incentive Plan Stock options – Second Amended and Restated Stock Option Plan Stock appreciation rights Warrants Retention warrants — 7. Contingencies During the ordinary course of business activities, the Company may be contingently liable for litigation and a party to claims.Management believes that adequate provisions have been made in the accounts where required.Although the extent of potential costs and losses, if any, is uncertain, management believes that the ultimate resolution of such contingencies will not have an adverse effect on the consolidated financial position or results of operations of the Company. 8. Segmented Information The Company operates, as one operating segment, to deliver live and on-demand content to Internet-enabled devices.Substantially all of Company’s revenues are generated and long-lived assets are located in the United States. 8 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) 9. Income Taxes The Company accounts for income taxes in accordance with ASC Topic 740, “Income Taxes Recognition.”The Company does not believe there are any uncertain tax provisions under ASC 740.The Company’s federal and state tax returns remain open to IRS audit for the year 2011.The IRS has completed its audit for the year ended November 30, 2010 with no significant findings. The Company has recorded a valuation allowance against the income tax benefit generated by the current period loss.All previously recognized deferred tax assets and net operating losses have been reduced by a valuation allowance. Differences between the income tax expense reported in the statement of operations and comprehensive loss and income tax benefit based on statutory income tax rates are attributable to non-deductible expenses, state taxes and current period increases in the valuation allowance. 10.Redeemable Preferred Stock The Company has 50,000,000 authorized shares of preferred stock, $0.01 par value per share, of which 17,176,818 shares have been designated as Class 3 Preference Shares and 10,912,265 have been designated as Class 4 Preference Shares. Class 3 Preference Shares On September 29, 2010, the Company issued 17,176,818 Class 3 Preference Shares, at a price of CDN$0.60 per share in a private offering, for aggregate gross proceeds of $10,000,000.Expenses related to the share issuance were $245,662.The principal terms of the Class 3 Preference Shares are as follows: Voting rights – The Class 3 Preference Shares have voting rights (one vote per share) equal to those of the Company’s common stock. Dividend rights – The Class 3 Preference Shares carry a fixed cumulative dividend, as and when declared by our Board of Directors, of 8% per annum, accrued daily, compounded annually and payable in cash upon a liquidation event for up to five years, as well as the right to receive any dividends paid to holders of common stock. Conversion rights – The holders of the Class 3 Preference Shares have the right to convert any or all of their Class 3 Preference Shares, at the option of the holder, at any time, into common stock on a one for one basis.In addition, the Class 3 Preference Shares will automatically be converted into common stock in the event that the holders of a majority of the outstanding Class 3 Preference Shares consent to such conversion.In the event of conversion to common stock, accrued but unpaid dividends shall be paid in cash and shall not increase the number of shares of common stock issuable upon such conversion. Redemption rights– At any time after five years from the date of issuance, the holders of a majority of the Class 3 Preference Shares may elect to have the Company redeem the Class 3 Preference Shares for an amount equal to CDN$0.60 per Class 3 Preference Share plus all accrued and unpaid dividends (the “Class 3 Redemption Amount”). At any time after five years from the date of issuance, the Company may, at its option, redeem the Class 3 Preference Shares for an amount equal to CDN$0.60 per Class 3 Preference Share plus all accrued and unpaid dividends. On June 7, 2011, stockholders of the Company approved a resolution to amend the Company’s Certificate of Incorporation to change the Redemption Amount (as defined in the Certificate of Incorporation) of the Class 3 Preference Shares from CDN$0.60 to US$0.58218 per share, plus all accrued and unpaid dividends thereon. 9 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) Liquidation entitlement – In the event of any liquidation, dissolution or winding up of the Company, the holders of the Class 3 Preference Shares shall be entitled to receive, in preference to the holders of common stock, an amount equal to the aggregate Class 3 Redemption Amount. Other provisions – There will be proportional adjustments for stock splits, stock dividends, recapitalizations and the like. Accounting for Class 3 Preference Shares If certain criteria are met, companies must bifurcate conversion options from their host instruments and account for them as free-standing derivative instruments.The Company has evaluated the conversion option on the Class 3 Preference Shares and determined that the embedded conversion option should not be bifurcated.Additionally, the Company analyzed the conversion feature and determined that the effective conversion price was higher than the market price at the date of issuance; therefore, no beneficial conversion feature was recorded.The Company has classified the Class 3 Preference Shares as temporary equity because they are redeemable upon the occurrence of an event that is not solely within the control of the issuer.As noted above, the holders of the Class 3 Preference Shares may demand redemption at any time after five years from the date of issuance. As the redemption amount was originally denominated in Canadian dollars, the Company re-measured the redeemable preferred stock amount recorded in the consolidated balance sheet each period, based on prevailing exchange rates.The resulting adjustment, along with the accretion of the issuance costs, was recorded in stockholders’ equity. As a result of the aforementioned change in the Class 3 Redemption Amount, from CDN$0.60 to US$0.58218 per share, the Company adjusted the carrying amount of the Class 3 Preference Shares on June 7, 2011 to US$10 million. Class 4 Preference Shares On June 29, 2011, the Company issued 10,912,265 Class 4 Preference Shares, at a price of $0.4582 per share in a private offering, for aggregate gross proceeds of $5,000,000.Expenses related to the share issuance were $150,454.The principal terms of the Class 4 Preference Shares are as follows: Voting rights – The Class 4 Preference Shares have voting rights (one vote per share) equal to those of the Company’s common stock. Dividend rights – The Class 4 Preference Shares carry a fixed cumulative dividend at a rate of 8% per annum to be paid as and when declared by the Company’s Board of Directors.Notwithstanding the foregoing, such dividends are automatically payable in cash upon a liquidation event or redemption by the Company for up to five years. Conversion rights – The holders of the Class 4 Preference Shares have the right to convert any or all of their Class 4 Preference Shares, at the option of the holder, at any time, into common stock on a one for one basis.In addition, the Class 4 Preference Shares will automatically be converted into common stock in the event that the holders of a majority of the outstanding Class 4 Preference Shares consent to such conversion.In the event of conversion to common stock, declared and accrued, but unpaid dividends shall be paid in shares of common stock based on a conversion price equal to the trading price of the common stock at the close of business on the last trading day prior to the date of conversion. Redemption rights– At any time after five years from the date of issuance, the holders of a majority of the Class 4 Preference Shares may elect to have the Company redeem the Class 4 Preference Shares for an amount equal to $0.4582 per Class 4 Preference Share plus all declared and accrued, but unpaid, dividends (the “Class 4 Redemption Amount”).At any time after five years from the date of issuance, the Company may, at its option, redeem the Class 4 Preference Shares for an amount equal to $0.4582 per Class 4 Preference Share plus all accrued and unpaid dividends. 10 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) Liquidation entitlement – In the event of any liquidation, dissolution or winding up of the Company, the holders of the Class 4 Preference Shares shall be entitled to automatically receive, in preference to the holders of common stock and Class 3 Preference Shares, an amount equal to $0.4582 per Class 4 Preference Share plus all accrued and unpaid dividends . Other provisions – There will be proportional adjustments for stock splits, stock dividends, recapitalizations and the like. Accounting for Class 4 Preference Shares If certain criteria are met, companies must bifurcate conversion options from their host instruments and account for them as free-standing derivative instruments.The Company has evaluated the conversion option on the Class 4 Preference Shares and determined that the embedded conversion option should not be bifurcated.Additionally, the Company analyzed the conversion feature and determined that the effective conversion price was higher than the market price at the date of issuance; therefore, no beneficial conversion feature was recorded.The Company has classified the Class 4 Preference Shares as temporary equity because they are redeemable upon the occurrence of an event that is not solely within the control of the issuer. 11.Private Placement and Convertible Note On September 25, 2012, the Company completed a private placement for aggregate gross proceeds of approximately $4.6 million.The Company sold an aggregate of 22,782,674 units at CDN$0.20 each (the “Units”), with each Unit consisting of one share of common stock and one-half of one common stock purchase warrant (“Warrant”) with each full Warrant entitling the holder thereof to purchase one share of common stock at US$0.30 for thirty (30) months following closing (the “Offering”). The Vice Chairman of our Board of Directors purchased 1,745,000 Units in the Offering for CDN$349,000.The Chairman of our Board of Directors purchased 2,334,500 Units in the Offering for CDN$466,900 and loaned the Company CDN$533,100 (evidenced by a convertible note in the amount of $545,628). Upon receipt of stockholder approval, all outstanding principal and any accrued and unpaid interest owing on the convertible note will automatically convert into shares of common stock at a rate of US$0.20 per share (the “Conversion Shares”) and the number of Warrants equal to one-half of the number of Conversion Shares. If stockholder approval is not received, all principal and interest (calculated (but not compounded) daily and payable in arrears at a rate of 6% per annum) will be paid on the maturity date, September 25, 2013. The agent for a portion of the subscriptions, received from the Company a cash commission equal to 8% of the gross proceeds of the offering (excluding proceeds arising from Units purchased by the Chairman and Vice Chairman noted above) and broker warrants (“Broker Warrants”) equal to 4% of the number of Units issued in the Offering.Each Broker Warrant is exercisable for one Unit at an exercise price of US$0.21 per Broker Warrant (“Broker Unit”) at any time prior to the 30 month anniversary of the closing date of the Offering. Each Broker Unit consists of one share of common stock and one-half of a Warrant, and each full Warrant entitles the holder thereof to purchase one share of common stock at US$0.30 for 30 months following the closing date of the Offering. At the Company’s Annual Meeting of Stockholders on June 5, 2013, the Company’s stockholders approved the conversion of the convertible note held by the Chairman. Upon such approval, the loan principal of $545,628 plus accrued interest of $22,692 automatically converted into 2,841,600 shares of common stock and 1,420,800 Warrants. 11 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at September 30, 2013 and for the three and nine months ended September 30, 2013 and 2012 (unaudited) Accounting for Convertible Note If certain criteria are met, companies must bifurcate conversion options from their host instruments and account for them as free-standing derivative instruments.The Company analyzed the conversion feature on the convertible note and determined that the embedded conversion feature did not require bifurcation; however, the effective conversion price was lower than the market price at the date of issuance; therefore, a beneficial conversion feature was recorded.Additionally, the Company bifurcated the fair value of the warrants from the convertible note.The discount on the note created by the beneficial conversion feature and the fair value of the warrants was amortized into interest expense over the term when the convertible note was converted.The Company classified the convertible note as a current liability because it was convertible within a year.On June 5, 2013, upon conversion, the Company reclassified the note from a current liability to equity. 12 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations This management’s discussion and analysis (“MD&A”) of the financial condition and results of operations of the Company should be read in conjunction with our condensed consolidated financial statements and accompanying notes for the three and nine months ended September 30, 2013 and 2012, which have been prepared in accordance with United States generally accepted accounting principles (“U.S. GAAP”). All dollar amounts are in U.S. dollars (“US$” or “$”) unless stated otherwise. As at November 5, 2013 the Bank of Canada noon rate for conversion of United States dollars to Canadian dollars (“CDN$”) was US$1 to CDN$1.0448. Our MD&A is intended to enable readers to gain an understanding of our current results and financial position. To do so, we provide information and analysis comparing the results of operations and financial position for the current period to those of the preceding comparable period. We also provide analysis and commentary that we believe is required to assess our future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2012 and below in the section titled “Cautions Regarding Forward-Looking Statements” and that could have a material impact on future prospects. Readers are cautioned that actual results could vary from those forecasted in this MD&A. Cautions Regarding Forward-Looking Statements This MD&A contains certain forward-looking statements that reflect management’s expectations regarding our growth, results of operations, performance and business prospects and opportunities. Statements about our future plans and intentions, results, levels of activity, performance, goals, achievements or other future events constitute forward-looking statements. Wherever possible, words such as “may,” “will,” “should,” “could,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” or “potential” or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management’s current beliefs and are based on information available to management as at the date of this MD&A. Forward-looking statements involve significant risk, uncertainties and assumptions. Although the forward-looking statements contained in this MD&A are based upon what management believes to be reasonable assumptions, we cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this Quarterly Report on Form 10-Q and we assume no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: our ability to realize some or all of the anticipated benefits of our partnerships; our ability to increase revenue; general economic and market segment conditions; our customers’ subscriber levels and financial health; our ability to pursue and consummate acquisitions in a timely manner; our continued relationships with our customers; our ability to negotiate favorable terms for contract renewals; competitor activity; product capability and acceptance rates; technology changes; regulatory changes; foreign exchange risk; interest rate risk; and credit risk. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in Item 1A, “Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2012, which is available on www.sec.gov and www.sedar.com. Overview NeuLion is a technology service provider that specializes in the distribution and monetization of live and on-demand digital video content to Internet-enabled devices.Through our cloud-based end-to-end solution, we build and manage interactive digital networks that enable our customers to provide a destination for their subscribers to view and interact with their content.We were incorporated on January 14, 2000 under the Canada Business Corporations Act and were domesticated under Delaware law on November 30, 2010. Our common stock is listed on the Toronto Stock Exchange (“TSX”) under the symbol NLN. 13 Table of Contents Our core business and business model have evolved from NeuLion being a provider of professional information technology services and international programming to being a provider of customized, end-to-end interactive, video services for a wide range of professional and collegiate sports properties, cable networks and operators, content owners and distributors, and telecommunication companies. With a fundamental shift in the way media is now being consumed, technological advancements are affecting how, when and where consumers connect to content.NeuLion’s technology empowers our customers to capitalize on the growing consumer demand for viewing video content on multiple types of Internet-enabled devices by enabling delivery to a range of equipment, including personal computers, laptops, mobile devices, gaming consoles, tablets, Internet-enabled TVs, third-party set top boxes (“STBs”), standard TV sets that have Internet-connected devices, and other similar consumer accessories. Our platform offers an end-to-end service, which includes content management, subscriber management, digital rights management, billing services, app creation, content delivery and advertising solutions. Overall Performance – Three months ended September 30, 2013 vs three months ended September 30, 2012 Highlights Ø Total revenue increased by $0.7 million, or 7%, from $9.3 million for the three months ended September 30, 2012 to $10.0 million for the three months ended September 30, 2013. Ø Cost of revenue, as a percentage of revenue, exclusive of depreciation and amortization, improved by 5%, from 31% for the three months ended September 30, 2012 to 26% for the three months ended September 30, 2013. Ø Non-GAAP Adjusted EBITDA (as defined below) improved by $0.8 million, from $(0.6) million for the three months ended September 30, 2012 to $0.2 million for the three months ended September 30, 2013. Overview Total revenue for the three months ended September 30, 2013 was $10.0 million, an increase of $0.7 million, or 7%, from $9.3 million for the three months ended September 30, 2012. The improvement was primarily attributable to an increase in revenue in our Pro Sports category of customers. Our consolidated net loss for the three months ended September 30, 2013 was $1.8 million, or a loss of $0.01 per basic and diluted share of common stock, compared with a net loss of $2.2 million, or a loss of $0.02 per basic and diluted share of common stock, for the three months ended September 30, 2012. The improvement in consolidated net loss of $0.4 million was due to the following: • an increase in total revenue of $0.7 million; • a decrease in cost of revenue of $0.2 million; • a decrease in selling, general and administrative expenses, excluding stock-based compensation, of $0.1 million; and • a decrease in depreciation and amortization of $0.2 million (non-cash item). offset by the following: • an increase in stock-based compensation of $0.4 million (non-cash item); • an increase in research and development expenses of $0.3 million; and • an increase in income taxes of $0.1 million (non-cash item). Our non-GAAP Adjusted EBITDA (as defined below) was $0.2 million for the three months ended September 30, 2013, compared with $(0.6) million for the three months ended September 30, 2012. The improvement in non-GAAP Adjusted EBITDA was due to the impact of the items noted in the net loss discussion above. 14 Table of Contents We report non-GAAP Adjusted EBITDA because it is a key measure used by management to evaluate our results and make strategic decisions about the Company, including potential acquisitions. Non-GAAP Adjusted EBITDA represents net loss before interest, income taxes, depreciation and amortization, stock-based compensation, discounts on convertible notes, unrealized gain/loss on derivatives, non-controlling interests and foreign exchange gain/loss. This measure does not have any standardized meaning prescribed by U.S. GAAP and therefore is unlikely to be comparable to the calculation of similar measures used by other companies, and should not be viewed as an alternative to measures of financial performance or changes in cash flows calculated in accordance with U.S. GAAP. The reconciliation from net loss to non-GAAP Adjusted EBITDA is as follows: Three months ended September 30, $ $ Consolidated net loss on a GAAP basis ) ) Depreciation and amortization Stock-based compensation Income taxes Interest and foreign exchange Non-GAAP Adjusted EBITDA ) Overall Performance – Nine months ended September 30, 2013 vs nine months ended September 30, 2012 Highlights Ø Total revenue increased by $4.5 million, or 16%, from $28.5 million for the nine months ended September 30, 2012 to $33.0 million for the nine months ended September 30, 2013. Ø Cost of revenue, as a percentage of revenue, exclusive of depreciation and amortization, improved by 9%, from 37% for the nine months ended September 30, 2012 to 28% for the nine months ended September 30, 2013. Ø Non-GAAP Adjusted EBITDA (as defined below) improved by $5.4 million, from $(4.1) million for the nine months ended September 30, 2012 to $1.3 million for the nine months ended September 30, 2013. Overview Total revenue for the nine months ended September 30, 2013 was $33.0 million, an increase of $4.5 million, or 16%, from $28.5 million for the nine months ended September 30, 2012. The improvement was primarily attributable to an increase in revenue in our Pro Sports category of customers. Our consolidated net loss for the nine months ended September 30, 2013 was $3.4 million, or a loss of $0.02 per basic and diluted share of common stock, compared with a net loss of $9.2 million, or a loss of $0.07 per basic and diluted share of common stock, for the nine months ended September 30, 2012. The improvement in consolidated net loss of $5.8 million was due to the following: • an increase in total revenue of $4.5 million; • a decrease in cost of revenue of $1.2 million; • a decrease in selling, general and administrative expenses, excluding stock-based compensation, of $0.1 million; • a decrease in stock-based compensation of $0.2 million (non-cash item); and • a decrease in depreciation and amortization of $0.6 million (non-cash item). offset by the following: 15 Table of Contents • an increase in research and development expenses of $0.5 million; and • a discount on convertible note of $0.3 million for the nine months ended September 30, 2013 (non-cash item). Our non-GAAP Adjusted EBITDA (as defined below) was $1.3 million for the nine months ended September 30, 2013, compared with $(4.1) million for the nine months ended September 30, 2012. The improvement in non-GAAP Adjusted EBITDA was due to the impact of the items noted in the net loss discussion above. We report non-GAAP Adjusted EBITDA because it is a key measure used by management to evaluate our results and make strategic decisions about the Company, including potential acquisitions. Non-GAAP Adjusted EBITDA represents net loss before interest, income taxes, depreciation and amortization, stock-based compensation, discounts on convertible notes, unrealized gain/loss on derivatives, non-controlling interests and foreign exchange gain/loss. This measure does not have any standardized meaning prescribed by U.S. GAAP and therefore is unlikely to be comparable to the calculation of similar measures used by other companies, and should not be viewed as an alternative to measures of financial performance or changes in cash flows calculated in accordance with U.S. GAAP. The reconciliation from net loss to non-GAAP Adjusted EBITDA is as follows: Nine months ended September 30, $ $ Consolidated net loss on a GAAP basis ) ) Depreciation and amortization Stock-based compensation Discount on convertible note 0 Income taxes Interest and foreign exchange Non-GAAP Adjusted EBITDA ) OPERATIONS Revenue We earn revenue from four broad categories of customers: • Pro Sports This category contains all of our major, minor and junior sports league customers. These customers include the National Football League (NFL), the National Hockey League (NHL), the National Basketball Association (NBA), Ultimate Fighting Championship (UFC), Major League Soccer (MLS) and the American Hockey League (AHL). • College Sports This category contains all of our college and collegiate conference customers. We partner with many National Collegiate Athletic Association (NCAA) schools and conferences and have agreements in place with over 150 colleges, universities and related websites.These customers include the University of North Carolina, Louisiana State University, Texas A&M University and Duke University. 16 Table of Contents • TV Everywhere This category contains all of our channel video distributors and operators, networks and programmers and studios and content aggregators. These customers include Independent Film Channel, Univision, China Network Television (a new media agency of China Central Television), Sky Angel, Rogers, Outdoor Channel, TVG Network, CBC, Zon Multimedia, Cablevision MSG Varsity, Shaw Communications, Big Ten Network and KyLin TV. • Other Customers This category includes our B2C business, in which we market our own content directly to customers, and various consulting services. Effective April 1, 2012, the Company amended its agreement with KyLin TV, such that, in addition to the services previously provided, KyLin TV was appointed the exclusive distributor of the Company’s B2C IPTV interests. As exclusive distributor, KyLin TV obtains, advertises and markets most of the Company’s B2C content, in accordance with the terms of the amendment. Accordingly, KyLin TV records the gross revenues from the Company’s B2C content as well as the associated license fees expense, and the Company records revenues in accordance with the revised fee schedule in the amendment. Within each of these four categories of customers, revenue is categorized as follows: • Services revenue, which consists of: • Setup fees - non-recurring and charged to customers for design, setup and implementation services. • Monthly/annual fees - recurring and charged to customers for ongoing hosting, support and maintenance. • Variable fees - recurring and earned through subscriptions, usage, advertising, support, eCommerce and other. § Subscription revenue consists of recurring revenue based on the number of subscribers. Revenue is typically generated on a monthly, quarterly or annual basis and can be either a fixed fee per user or a variable fee based on a percentage of the subscription price. § Usage fees are charged to customers for bandwidth and storage. § Advertising revenues are earned through the insertion of advertising impressions on websites and in streaming video at a cost per thousand impressions. § Support revenue consists of fees charged to our customers for providing customer support to their end users. § eCommerce revenues are earned through providing customers with ticketing and retail merchandising web solutions. § Other revenue consists of fees charged to customers that do not fall into any one of the categories described above. • Equipment revenue, which is non-recurring, consists of the sale of STBs to content partners and/or end users and is recognized when title to a STB passes to our customer. Shipping revenue, STB rentals and computer hardware sales are also included in equipment revenue.With the proliferation of connected devices, such as iPad, iPhone, Android tablets and phones, gaming devices and connected TVs, we expect equipment revenue to continue to decrease going forward. Cost and Expenses Cost of services revenue Cost of services revenue primarily consists of: • revenue share payments; • broadcast operating costs (teleport fees, bandwidth usage fees, colocation fees); and • cost of advertising revenue, which is subject to revenue shares with the content provider. 17 Table of Contents Cost of equipment revenue Cost of equipment revenue primarily consists of purchases of STB products and parts for resale to customers. Shipping costs are included in cost of equipment revenue. Selling, general and administrative expenses, including stock-based compensation Selling, general and administrative (“SG&A”) expenses, including stock-based compensation, include: • Wages and benefits – represents compensation for our full-time and part-time employees as well as fees for consultants we use from time to time; • Stock-based compensation – represents the estimated fair value of our options, warrants and stock appreciation rights (“Convertible Securities”) for financial accounting purposes, prepared using the Black-Scholes-Merton model, which requires a number of subjective assumptions, including assumptions about the expected life of the Convertible Securities, risk-free interest rates, dividend rates, forfeiture rates and the future volatility of the price of our shares of common stock. The estimated fair value of the Convertible Securities is expensed over the vesting period, which is normally four years, with the Convertible Securities vesting in equal amounts each year. However, our Board of Directors has the discretion to grant options with different vesting periods; • Professional fees – represents legal, accounting, and public and investor relations expenses; and • Other SG&A expenses – represents travel expenses, rent, office supplies, corporate IT services, credit card processing fees, marketing and other general operating expenses. Research and development Research and development costs (“R&D”) primarily consist of wages and benefits for R&D department personnel. 18 Table of Contents RESULTS OF OPERATIONS Comparison of Three Months Ended September 30, 2013 to Three Months Ended September 30, 2012 Our condensed consolidated financial statements for the three months ended September 30, 2013 and 2012 have been prepared in accordance with U.S. GAAP. A comparison of our results of operations for those periods is as follows: Change $ $ % Revenue Services revenue 12 % Equipment revenue -71
